EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Bradley D. Lytle on 3 January 2022.
3.	The application has been amended as follows: 
In the claims
In claim 8:
	Change:	“the coordinate position of the predetermined target in the stereo camera image”
	To:		“detect the coordinate position of the predetermined target in the stereo camera image”
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
5.	The following claim limitations were interpreted under 35 U.S.C. 112(f):  “first object detection section” in claims 1-4 and 17-19 (note: does not include claim 11); “second object detection section” in claims 1-3 and 17-19 (note: does not include claim 11); “time-of-day discrepancy detection section” in claims 1, 5, 9,  12, 15 and 17-19; “time-of-day discrepancy correction section” in claim 2; “reference time-of-day generation section” in claims 4 and 11; “distance image calculation section” in claims 5, 9 and 12; “distance 
6.	Claim 16 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has amended claim 16 for correction, therefore the rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.
7.	Claim 17 was rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 17 is amended to be directed to a non-transitory computer-readable recording medium, therefore the rejection of claim 17 under 35 U.S.C. 101 is withdrawn.
8.	Claims 1, 2, 4, 11 and 16-19 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sutou et al. (US2018/0284256), Claims 1 and 16-18 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokochi (JP2011-220732), Claim 3 was rejected under 35 U.S.C. 103 as being unpatentable over Yokochi (JP2011-220732) in view of Nihei et al. (US2017/0199271), Claim 15 was rejected under 35 U.S.C. 103 as being unpatentable over Sutou et al. (US2018/0284256) in view of Gotoda et al. .
	Each of independent claims 1 and 16-19 are amended to include the allowable subject matter of claims 4 and 5, and claims 4 and 5 are canceled.  Examiner agrees with Applicant’s argument that the amended claims overcome the previous rejection.
Applicant’s arguments, filed 10 December 2021, with respect to claims 1-19 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) of Claims 1, 2, 4, 11 and 16-19, the 35 U.S.C. 102(a)(1) rejection of Claims 1 and 16-18, the 35 U.S.C. 103 rejection of Claims 3 and 15, and the objection to Claims 5-10 and 12-14 has been withdrawn. 
Allowable Subject Matter
9.	Claims 1-3 and 6-19 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667